[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: DEFENDANTS' MOTION FOR PROTECTIVE ORDER AND MOTION TO QUASH #125, 125.10 AND 126
Defendants' motion for protective order and motion to quash is granted in part as follows:
The protection order is granted prohibiting the deposition of the keeper of records of Wieselman  Brady, LLP as is the motion to quash the subpoena duces tecum served in connection with the notice of deposition. However, the defendants are hereby ordered to produce to the plaintiffs CT Page 5253 within ten (10) days of receipt of notice of this order a list of the names and last known addresses of the persons who have given them statements, a one or two word description of their relationship to the defendants or plaintiffs, and the date of the statement in questions.
Peck, J.